DETAILED ACTION
Claims 67-77 and 79-81 are pending.
Claims 1-66 and 82-86 are cancelled.
Claims 67, 68 and 79-81 are amended.
Claims 67-77 and 79-81 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 03/19/2021 have been fully considered but they are not persuasive.
Regarding claim 67, the applicant has amended claim to specify that the claimed “network” is a “mesh network.”  Blessent fails to disclose a “mesh network” (Remarks, page 7)
In response to applicant’s argument, the examiner respectfully disagrees.
Blessent discloses in some configurations, such low power base stations are connected to the Internet via broadband connection (e.g., digital subscriber line (DSL) router, cable or other modem, etc.), which can provide the backhaul link to the mobile operator's network in paragraph [0004].  Note that, the backhaul provides the mesh link to the network.  In other words, the backhaul network is the mesh network.
Regarding claim 80 recites similar features of claim 67 is also rejected for the same reason set forth in claim 67.
Regarding claims 68-77 and 79 depend upon claim 67 are also rejected for the same reason set forth in claim 67.
Regarding claim 81 depends upon claim 80 is also rejected for the same reason set forth in claim 80.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 67 and 73-81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blessent  (WO 2013/036873 A2)  
As per claim 67, Blessent discloses a node for a communications system comprising a mesh network (Blessent, [0004], the backhaul network) of a plurality of nodes (Blessent, [0004], For example, low power base stations (e.g. , which can be commonly referred to as Home NodeBs or Home eNBs, collectively referred to as H(e)NBs, femto base stations, femtocells, picocells, microcells, etc.) can be deployed for incremental capacity growth), the node being configured to communicate with other nodes in the mesh network (Blessent, [0004], the backhaul network), the node comprising: 
a reference source (Blessent, [0039-0040], an oscillator component) to synchronise with other nodes in the mesh network (Blessent, [0030], low power base stations can synchronize frequency and/or timing to one or more signal sources)
a phase locked loop (Blessent, [0055], the local oscillator is locked from further adjustment) to synchronise the reference source based at least in part on synchronisation information received by the node from a source external to the node (Blessent, [0044], determine the source of the signal based at least in part on one or more characteristics thereof (e.g. , a frequency over which the signal is received)
and a controller that stepwise controls a correction signal over time to control the phase locked loop so that the reference source (Blessent, [0039], an oscillator component 110)  becomes synchronised with a different source external to the node while maintaining data throughput capacity with at least some of the other nodes in the mesh network (Blessent, [0039], a frequency/timing difference determining component 116 that can compute a frequency and/or timing difference between the one or more anchor signals and a local frequency and/or timing utilized by oscillator component 110; [0042], synchronize oscillator component 110 to the one or more anchor signals at least in part by adjusting a frequency and/or timing based on the difference)

As per claim 73, Blessent discloses a node according to claim 67, wherein the reference source comprises a clock, such as a voltage controlled crystal oscillator, VCXO (Blessent, [0039], an oscillator)

As per claim 74, Blessent discloses a node according to claim 67, wherein the controller comprises a proportional integrator controller (Blessent, [0092], an application specific integrated circuit (ASIC))

As per claim 75,  Blessent discloses a node according to claim 67, wherein the node further comprises an internal synchronisation source (Blessent, [0039], a frequency/timing synchronization component 120 for synchronizing frequency and/or timing of the oscillator component 110 to the one or more anchor sources); and the internal synchronisation source is configured to form a selected synchronisation source (Blessent, [0039], a frequency/timing synchronization component 120 for synchronizing frequency and/or timing of the oscillator component 110 to the one or more anchor sources)

As per claim 76, Blessent discloses a node according to claim 75, wherein if it is not possible that the selected synchronisation source availability and reliability is above a predetermined level, the node is configured to synchronise with the internal synchronisation source and communications data of a superframe is interpretable until the reliability of the internal synchronisation source falls below a predetermined level (Blessent, [0039], a frequency/timing synchronization component 120 for synchronizing frequency and/or timing of the oscillator component 110 to the one or more anchor sources)

As per claim 77, Blessent discloses a node according to claim 75, wherein the internal synchronisation source comprises a satellite positioning system receiver, such as global positioning system, GPS, receiver (Blessent, [0044], a receiver used to obtain and process the signal (e.g. , whether the signal was received by a dedicated receiver, such as a GPS receiver), etc.)

(Blessent, [0004], the backhaul network) comprising a plurality of nodes according to claim 67 (Blessent, [0004], For example, low power base stations (e.g. , which can be commonly referred to as Home NodeBs or Home eNBs, collectively referred to as H(e)NBs, femto base stations, femtocells, picocells, microcells, etc.)

As per claim 80, Blessent discloses a node for a communications system comprising a mesh network (Blessent, [0004], the backhaul network) of a plurality of nodes formed into groups of nodes (Blessent, [0004], For example, low power base stations (e.g. , which can be commonly referred to as Home NodeBs or Home eNBs, collectively referred to as H(e)NBs, femto base stations, femtocells, picocells, microcells, etc.), wherein the node comprises a reference source (Blessent, [0039-0040], an oscillator component) and wherein the node is configured to communicate with other nodes of the mesh network (Blessent, [0004], the backhaul network) of nodes such that reference sources (Blessent, [0030], low power base stations can synchronize frequency and/or timing to one or more signal sources) of the nodes of different groups of nodes of the mesh network (Blessent, [0004], the backhaul network) are stepwise adjusted towards synchronization (Blessent, [0042], synchronize oscillator component 110 to the one or more anchor signals at least in part by adjusting a frequency and/or timing based on the difference)

As per claim 81, Blessent discloses a node according to claim 80, wherein the reference source of the node is stepwise adjusted based at least in part on differences between reference sources and rate of change of differences between reference sources of the nodes of the different (Blessent, [0051], at 308, the local frequency and/or the local timing can be adjusted according to a weighted average difference computed based at least in part on a sum of the differences with the weight applied to each of the differences)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 68-70 are rejected under 35 U.S.C. §103 as being unpatentable over Blessent in view of Fang et al. (US 2012/0140744 A1) hereinafter “Fang”
As per claim 68, Blessent discloses a node according to claim 67, Blessent does not explicitly disclose wherein the node communicates with other nodes in the mesh network using information formatted into superframes comprising a plurality of symbols in which part of the superframes are for payload data and part of the superframes are for synchronisation data and each superframe spans a frame with a time period.
(Fang, Abstract, a super frame header including a synchronization symbol at the starting location of a first frame of a super-frame)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Fang related to wherein the node communicates with other nodes in the mesh network using information formatted into superframes comprising a plurality of symbols in which part of the superframes are for payload data and part of the superframes are for synchronisation data and each superframe spans a frame with a time period and have modified the teaching of Blessent in order to improve high transmission speed, high throughout, rapid movement and low time delay of wideband mobile communication (Fang, [0003])

As per claim 69, Blessent in view of Fang disclose a node according to claim 68, wherein the controller stepwise controls the correction signal over time to control the phase locked loop so that the reference source changes the source external to the node to which it is synchronised over a period of time corresponding to a plurality of frames, such as 2 to 10 frames or 3 to 7 frames (Fang, [0005], The length of a super-frame 101 is 20 ms and consists of 4 frames 102 each with a length of 5 ms)

(Fang, [0005], The length of a super-frame 101 is 20 ms and consists of 4 frames 102 each with a length of 5 ms)
Claims 71 and 72 are rejected under 35 U.S.C. §103 as being unpatentable over Blessent in view of Yang et al. (US 2016/0156427A1) hereinafter “Yang”
As per claim 71, Blessent discloses a node according to claim 67, Blessent does not explicitly disclose wherein the source external to the node comprises a precision time protocol, PTP, signal.
Yang discloses wherein the source external to the node comprises a precision time protocol, PTP, signal (Yang, [0003], also known as "Precision Clock Synchronization Protocol for Networked Measurement and Control Systems" or "PTP" for short)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Yang related to wherein the source external to the node comprises a precision time protocol, PTP, signal and have modified the teaching Blessent in order to improve phase/time synchronization (Yang,[0003]) 

As per claim 72, Blessent discloses a node according to claim 67, Blessent does not explicitly disclose wherein the source external to the node comprises a synchronous ethernet, SyncE, signal.
(Yang, [0003], Sync Ethernet (SyncE) is a kind of frequency related synchronization protocol and is used for frequency synchronization over the Ethernet link)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Yang related to wherein the source external to the node comprises a synchronous ethernet, SyncE, signal and have modified the teaching of Blessent in order to improve phase/time synchronization (Yang,[0003])

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462